Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,7-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150078628 A1; Anderson; Glen J. (hereinafter Anderson) in view of US 20190176820 A1; Pindeus; Maya Audrey Lara et al. (hereinafter Pindeus), US 20130028517 A1; Yoo; Byung In et al. (hereinafter Yoo) and US 20190172223 A1; Vajda; Peter et al. (hereinafter Vajda)
Regarding claim 1, Anderson teaches A computer-implemented method for searching for an image, the method comprising: obtaining reference  ( Anderson [0015] FIG. 1 depicts an illustrative computing system 100 configured for processing images of a subject individual, in accordance with various embodiments. In some embodiments, the computing system 100 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. Image processing and other operations may be distributed between various components of the computing system 100 as suitable. Several examples of the distribution of operations between the components of the computing system 100 are discussed herein, but any other combination of more or less components and distribution of the operations may be used. In some embodiments, the computing system 100 may be configured as the image processing system 200, discussed below with reference to FIG. 2. [0027] image processing system 200 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. [39-49] further elaborate [FIG. 4&7] show a visual)		obtaining, by the at least one processor and for each candidate image of a set of candidate images, candidate 	( Anderson [0015] FIG. 1 depicts an illustrative computing system 100 configured for processing images of a subject individual, in accordance with various embodiments. In some embodiments, the computing system 100 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. Image processing and other operations may be distributed between various components of the computing system 100 as suitable. Several examples of the distribution of operations between the components of the computing system 100 are discussed herein, but any other combination of more or less components and distribution of the operations may be used. In some embodiments, the computing system 100 may be configured as the image processing system 200, discussed below with reference to FIG. 2. [0027] image processing system 200 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. [39-49] further elaborate [FIG. 4&7] show a visual)				the corresponding candidate image as a target image; ( Anderson [0015] FIG. 1 depicts an illustrative computing system 100 configured for processing images of a subject individual, in accordance with various embodiments. In some embodiments, the computing system 100 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. Image processing and other operations may be distributed between various components of the computing system 100 as suitable. Several examples of the distribution of operations between the components of the computing system 100 are discussed herein, but any other combination of more or less components and distribution of the operations may be used. In some embodiments, the computing system 100 may be configured as the image processing system 200, discussed below with reference to FIG. 2. [0027] image processing system 200 may be configured to receive a plurality of candidate images of the subject individual, generate pose data for each of the candidate images, and compare the pose data to target pose data to generate a similarity value for each of the candidate images for selecting an image from the candidate images. [39-49] further elaborate [FIG. 4&7] show a visual)							Anderson lacks explicitly teaching utilizing keypoint data;				However Pindeus teaches getting results based on the reference keypoint data and utilizing keypoint data (Pindeus [FIG. 11] show the corresponding flow of getting image, getting key points and searching for similar poses based on corresponding data [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied at ankles, knees, thighs, center of torso, wrists, elbows, shoulders, neck, and forehead of each human being. Keypoint determination module 337 may identify each of these points by comparing the human image to a template human image, where the template points to features corresponding to each area a keypoint exists.[0035] Intent determination module 332 queries pose template database 334 to determine intent of human 114. Pose template database 334 includes entries of various keypoint aggregations and motion vectors between aggregations. These entries are mapped to a corresponding pose [0036]  Pose template 334 may also include records 620, 630, and 640, which each map to a human being distracted, and which respectively map to the human being distracted due to looking to the side, being on the phone, and facing downward. Intent determination module 332 may, upon receiving a matching template from pose template 334 in response to a query, determine that a pose of human 114 matches one or more poses and states of mind. )							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Pindeus methods and make the addition of Pindeus in order to create a more accurate output and analysis of poses by utilizing detailed keypoint data for the pose calculations/analysis (Pindeus [FIG. 11] show the corresponding flow of getting image, getting key points and searching for similar poses based on corresponding data [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied at ankles, knees, thighs, center of torso, wrists, elbows, shoulders, neck, and forehead of each human being. Keypoint determination module 337 may identify each of these points by comparing the human image to a template human image, where the template points to features corresponding to each area a keypoint exists. [0044] Similarly, intent determination module 332 is able to determine with better accuracy gestures and similar by determining more keypoints in an arm, as shown in image 1020, a leg, as shown in image 1030, and a body, as shown in image 1040.) 													the combination lack explicitly and orderly teaching calculating, by the at least one processor and for each of the one or more candidate persons, a pose similarity between the candidate person and the reference person based on the reference keypoint data and the candidate keypoint data; determining, by the at least one processor and in response to the pose similarity being greater than a predetermined threshold, that the candidate person has a pose similar to the reference person; that the candidate person has a pose similar to the reference person;						However Yoo teaches calculating, by the at least one processor and for each of the one or more candidate persons, a pose similarity between the candidate person and the reference person based on the reference keypoint data and the candidate keypoint data; (Yoo [0066] When a plurality of candidate poses are generated, the pose retriever 130 may obtain a weighted sum of the plurality of candidate poses, and may retrieve the most likely pose based on the weighted sum. Specifically, the most likely pose may be retrieved by obtaining the weighted sum, using: (1) a scheme where a most likely candidate pose is selected based upon which candidate pose has a respective calculated weighting factor equal to or greater than a threshold from among the plurality of candidate poses, and then obtaining a weighted sum of the selected candidate pose; and (2) a scheme of calculating a difference between a reference value and each of the plurality of candidate poses, and then obtaining a weighted sum of the calculated difference.  [0067] In operation 920, a pose likelihood value of the generated candidate pose may be calculated. Depending on embodiment, the pose retriever 130 may retrieve, as the most likely pose, the candidate pose that has highest pose likelihood value or whose likelihood value meets a predetermined likelihood threshold. The pose retriever 130 may calculate a pose likelihood value based on the below Equation 1, for example.)					determining, by the at least one processor and in response to the pose similarity being greater than a predetermined threshold, that the candidate person has a pose similar to the reference person; that the candidate person has a pose similar to the reference person; (Yoo [0066] When a plurality of candidate poses are generated, the pose retriever 130 may obtain a weighted sum of the plurality of candidate poses, and may retrieve the most likely pose based on the weighted sum. Specifically, the most likely pose may be retrieved by obtaining the weighted sum, using: (1) a scheme where a most likely candidate pose is selected based upon which candidate pose has a respective calculated weighting factor equal to or greater than a threshold from among the plurality of candidate poses, and then obtaining a weighted sum of the selected candidate pose; and (2) a scheme of calculating a difference between a reference value and each of the plurality of candidate poses, and then obtaining a weighted sum of the calculated difference.  [0067] In operation 920, a pose likelihood value of the generated candidate pose may be calculated. Depending on embodiment, the pose retriever 130 may retrieve, as the most likely pose, the candidate pose that has highest pose likelihood value or whose likelihood value meets a predetermined likelihood threshold. The pose retriever 130 may calculate a pose likelihood value based on the below Equation 1, for example.)					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Yoo in order to create a more accurate output for determining the correct pose (Yoo  [0043] The respective extremity parts may then be classified, in operation 450, based on the respective extracted features extracted from the respective normalized segmented image 431, e.g., in order to increase an accuracy of detecting key joint data.  [0057] To detect a more accurate pose, for example, the pre-processing element 140 may first process on an image that has been input to the key joint detector 110, for example.[0066] When a plurality of candidate poses are generated, the pose retriever 130 may obtain a weighted sum of the plurality of candidate poses, and may retrieve the most likely pose based on the weighted sum. Specifically, the most likely pose may be retrieved by obtaining the weighted sum, using: (1) a scheme where a most likely candidate pose is selected based upon which candidate pose has a respective calculated weighting factor equal to or greater than a threshold from among the plurality of candidate poses, and then obtaining a weighted sum of the selected candidate pose; and (2) a scheme of calculating a difference between a reference value and each of the plurality of candidate poses, and then obtaining a weighted sum of the calculated difference.)											the combination lacks explicitly and orderly teaching; a second pose recognition model; wherein the first pose recognition model is trained based on a first sample image set, and wherein the second pose recognition model is trained based on a second sample image set; wherein the first sample image set is obtained by performing style transfer on a part or all of the images in the second sample image set.				Vajda teaches a second pose recognition model; wherein the first pose recognition model is trained based on a first sample image set, and wherein the second pose recognition model is trained based on a second sample image set (Vajda [0007] In an embodiment according to the invention, a method may comprise, by a computing system: [0008] accessing a plurality of pose probability models for a plurality of predetermined parts of a body that is depicted in an image, respectively, wherein each of the plurality of pose probability models is configured for determining a probability of the associated predetermined part of the body being at a location in the image, wherein the plurality of pose probability models is generated by a machine-learning model; [0009] determining a candidate pose that is defined by a set of coordinates representing candidate locations of the predetermined parts of the body in the image; [0010] determining a first probability score for the candidate pose based on the plurality of pose probability models and the set of coordinates of the candidate pose; [0011] generating a pose representation for the candidate pose using a transformation model and the candidate pose; [0012] determining a second probability score for the pose representation based on a pose-representation probability model; [0132] In particular embodiments, the pose prediction as represented by the keypoints generated by the keypoint head of the machine-learning model may be adjusted as follows. In particular embodiments, the keypoint head may output a plurality of pose probability models H corresponding to a plurality of body parts (e.g., joints), respectively. The plurality of pose probability models may be configured for determining a probability of the associated body part being at a location in the image.)						wherein the first sample image set is obtained by performing style transfer on a part or all of the images in the second sample image set ( Vajda [0073] FIGS. 9A and 9B illustrate an example of how keypoints generated by a machine-learning model may be adjusted using a pose model [0099] FIG. 4 illustrates an example process for training the machine-learning model in accordance with particular embodiments. In particular embodiments, a multi-stage training process may be used to train the machine-learning model, with each stage focusing on training different components of the model. The training process may begin at stage 410, where the trunk model (referenced as Trunk.sub.1 in FIG. 4) is pre-trained to perform a classification task. For example, the trunk may be trained to classify images into any number of categories (e.g., 100, 200 categories). The training dataset may include image samples with labeled/known categories.  [0132] In particular embodiments, the pose prediction as represented by the keypoints generated by the keypoint head of the machine-learning model may be adjusted as follows. In particular embodiments, the keypoint head may output a plurality of pose probability models H corresponding to a plurality of body parts (e.g., joints), respectively. The plurality of pose probability models may be configured for determining a probability of the associated body part being at a location in the image. For example, each pose probability model may be a heat map that indicates, for each location represented in the heat map, a probability or confidence score that the associated body part is located at that location.)					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Vajda in order to create a more a capable and efficient image-feature recognition task (Vajda [0005] Embodiments described herein relate to machine-learning models and various optimization techniques that enable computing devices with limited system resources (e.g., mobile devices such as smartphones, tablets, and laptops) to recognize objects and features of objects captured in images or videos. To enable computing devices with limited hardware resources (e.g., in terms of processing power and memory size) to perform such tasks and to do so within acceptable time constraints, embodiments described herein provide a compact machine-learning model with an architecture that is optimized for efficiency performing various image-feature recognition tasks. For example, particular embodiments are directed to real-time or near real-time detection, segmentation, and structure mapping of people captured in images or videos (e.g., satisfying a video's frame rate requirements). [0080] The machine-learning model's 200 architecture is designed to be compact (thereby reducing storage and memory needs) and with reduced complexities (thereby reducing processing needs) so that it may produce sufficiently accurate and fast results on devices with limited resources to meet the demands of real-time applications (e.g., 10, 15, or 30 frames per second). Compared to conventional architectures, such as those based on ResNet or Feature Pyramid Networks (FPN), the architecture of the machine-learning model 200 is much smaller in size and could generate predictions much faster [81-83] further elaborate)
Corresponding system claim 10 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Anderson [14,17,82] show the corresponding hardware components)
Corresponding product claim 11 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Anderson [14,17,82] show the corresponding hardware components)
Regarding claim 7, the combination of Anderson, Pindeus, Vajda, and Yoo teach The method according to claim 1, wherein the reference keypoint data and the candidate keypoint data are obtained based on the same human coordinate system. (Pindeus [FIG. 11] show the corresponding flow of getting image, getting key points and searching for similar poses based on corresponding data [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied at ankles, knees, thighs, center of torso, wrists, elbows, shoulders, neck, and forehead of each human being. Keypoint determination module 337 may identify each of these points by comparing the human image to a template human image, where the template points to features corresponding to each area a keypoint exists.[0035] Intent determination module 332 queries pose template database 334 to determine intent of human 114. Pose template database 334 includes entries of various keypoint aggregations and motion vectors between aggregations. These entries are mapped to a corresponding pose [0036]  Pose template 334 may also include records 620, 630, and 640, which each map to a human being distracted, and which respectively map to the human being distracted due to looking to the side, being on the phone, and facing downward. Intent determination module 332 may, upon receiving a matching template from pose template 334 in response to a query, determine that a pose of human 114 matches one or more poses and states of mind. )
Corresponding system claim 18 is rejected similarly as claim 7 above.
Regarding claim 8, the combination of Anderson, Pindeus, Vajda, and Yoo teach The method according to claim 7, wherein the human coordinate system is a torso triangle coordinate system, wherein an origin of the torso triangle coordinate system is a midpoint of a connecting line between a keypoint indicating a right waist and a keypoint indicating a left waist, and wherein a vertical axis passes through a midpoint of a connecting line between a keypoint indicating a left shoulder and a keypoint indicating a right shoulder and is perpendicular to the horizontal axis. (Pindeus [FIG. 4 & 5] show a visual of the human coordinate system [0029] Keypoint determination module 337 determines where keypoints are on human 410. Keypoint determination module 337 determines where keypoints are, for example, by first identifying contours of the human body, and then matching predefined points of the human body as keypoints based on the contours, or any other method of keypoint/pose determination. For example, keypoint determination module 337 may reference a template human image instructing keypoints to be applied at ankles, knees, thighs, center of torso, wrists, elbows, shoulders, neck, and forehead of each human being. Keypoint determination module 337 may identify each of these points by comparing the human image to a template human image, where the template points to features corresponding to each area a keypoint exists. Alternatively, keypoint determination module 337 may be configured to differentiate and identify, using computer vision, each body part where a keypoint is to be applied, and may locate these body parts and apply the keypoints. As depicted by humans 420, 430, 440, 450, and 460, keypoint determination module 337 is configured to identify keypoints on a human regardless of differing poses of the human. Manners in which human poses are considered are described with reference to other modules of FIG. 3 below. )
Corresponding system claim 19 is rejected similarly as claim 8 above	
Regarding claim 9, the combination of Anderson, Pindeus, Vajda, and Yoo teach The method according to claim 1, further comprising: replacing the at least one candidate person in the at least one target image with the reference person to generate a new image; and providing the new image. (Anderson [0070] Unlike the example of FIG. 4, the target individual 520 is a different individual than the subject individual 504. For example, the target individual 520 may be a user of the image processing system 200 (e.g., a photographer or editor), and the target pose image 502 may have been captured by the image capture device 104, while the user was in the process of reviewing and/or editing images, for the purpose of being used as the target pose image 502. However, the pose identification logic 208 may still generate target pose data 510 based on the pose of the target individual 520 in the target pose image 502, and the candidate pose data 508a, 508b and 508c, and the target pose data 510 may be provided to the pose analysis logic 212 and the selection logic 214 of the processing logic 202 to perform pose analysis and selection operations (indicated by 512 in FIG. 5). As discussed above, these operations may include comparing the target pose data 510 to the candidate pose data 508a, 508b and 508c to generate similarity values and selecting an image from the candidate images 506 in which the subject individual 504 is posed most similarly to the pose depicted in the target pose image 502. As shown in FIG. 5, the selected image may be the candidate image 506a. As discussed above with reference to FIG. 4, a portion of the selected candidate image 506a may then be used (e.g., by the image editing logic 220) to replace a corresponding portion of a base image 516 generate an edited base image 518 (indicated by 514 in FIG. 5). The edited base image 518 may be stored in the storage device 226, e-mailed or otherwise electronically transferred, and/or displayed. [71,79-8] further elaborate)
Corresponding system claim 20 is rejected similarly as claim 9 above
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pindeus, Yoo, Vajda and US 20110110594 A1; HASEGAWA; Yuichi et al. (hereinafter Hasegawa). 
Regarding claim 5, the combination of Anderson, Pindeus, Vajda, and Yoo teach The method according to claim 4, 									the combination lack explicitly teaching calculating a pose distance L between the candidate person and the reference person according to the following equations: 		
    PNG
    media_image1.png
    204
    228
    media_image1.png
    Greyscale

wherein K represents a number of the keypoints of the candidate person, wherein xk and yk represent coordinates of keypoint k of the candidate person in the candidate image, wherein 0<k<K-1, xok and yok represent coordinates of keypoint k of the reference person in the reference image, wherein h represents a head length of the reference person, wherein dk represents a distance between keypoint k of the candidate person and keypoint k of the reference person, and wherein lk represents a sub-pose distance between keypoint k of the candidate person and keypoint k of the reference person; and calculating the pose similarity based on the pose distance, wherein the shorter the pose distance is, the greater the pose similarity is.				However Hasegawa helps teach calculating a pose distance L between the candidate person and the reference person according to the following equations: 		
    PNG
    media_image1.png
    204
    228
    media_image1.png
    Greyscale

wherein K represents a number of the keypoints of the candidate person, wherein xk and yk represent coordinates of keypoint k of the candidate person in the candidate image, wherein 0<k<K-1, xok and yok represent coordinates of keypoint k of the reference person in the reference image, wherein h represents a head length of the reference person, wherein dk represents a distance between keypoint k of the candidate person and keypoint k of the reference person, and wherein lk represents a sub-pose distance between keypoint k of the candidate person and keypoint k of the reference person; and calculating the pose similarity based on the pose distance, wherein the shorter the pose distance is, the greater the pose similarity is.(Hasegawa [0060] The matching engine 26 performs matching between each of poses represented by all the pieces of specific pose data registered in the effect database in the memory 14, and the pose recognized by the human pose recognition engine 25, and calculates a matching score ( distance D in equation (10) described later) [0091] First, to make the specific pose data Lo and the pose data L the same in size, the matching engine 26 finds the length |Lo.sub.i| of a part Part i of the specific pose data Lo, and the length |L.sub.i| of the part Part i of the pose data L, by computing equation (1) and equation (2) below...[0092] It should be noted that, for example, in the process of making the specific pose data Lo and the pose data L the same in size, more reliable matching results can be obtained by performing processing on the basis of the size of the head or the size of the torso ...[93-101] further elaborate)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods prior methods and make the addition of Hasegawa's image processing methods in order to have to an effective formula to add further constraints to the process of analyzing and determining a certain pose. .(Hasegawa [0060] The matching engine 26 performs matching between each of poses represented by all the pieces of specific pose data registered in the effect database in the memory 14, and the pose recognized by the human pose recognition engine 25, and calculates a matching score ( distance D in equation (10) described later) [0091] First, to make the specific pose data Lo and the pose data L the same in size, the matching engine 26 finds the length |Lo.sub.i| of a part Part i of the specific pose data Lo, and the length |L.sub.i| of the part Part i of the pose data L, by computing equation (1) and equation (2) below...[0092] It should be noted that, for example, in the process of making the specific pose data Lo and the pose data L the same in size, more reliable matching results can be obtained by performing processing on the basis of the size of the head or the size of the torso ...[93-101] further elaborate)
Corresponding system claim 16 is rejected similarly as claim 5 above
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pindeus, Vajda, Yoo and US 20190172223 A1; Vajda; Peter et al. (hereinafter Vajada)
Regarding claim 6, the combination of Anderson, Pindeus, Vajda, and Yoo teach The method according to claim 3									The combination lacks explicitly teaching wherein the reference keypoint data is obtained using a second pose recognition model, wherein the second pose recognition model is trained based on a second sample image set; and wherein the first sample image set is obtained by performing style transfer on a part or all of the images in the second sample image set. 											However Vajada helps teach data is obtained using a second pose recognition model, wherein the second pose recognition model is trained based on a second sample image set; (Vajda [0007] In an embodiment according to the invention, a method may comprise, by a computing system: [0008] accessing a plurality of pose probability models for a plurality of predetermined parts of a body that is depicted in an image, respectively, wherein each of the plurality of pose probability models is configured for determining a probability of the associated predetermined part of the body being at a location in the image, wherein the plurality of pose probability models is generated by a machine-learning model; [0009] determining a candidate pose that is defined by a set of coordinates representing candidate locations of the predetermined parts of the body in the image; [0010] determining a first probability score for the candidate pose based on the plurality of pose probability models and the set of coordinates of the candidate pose; [0011] generating a pose representation for the candidate pose using a transformation model and the candidate pose; [0012] determining a second probability score for the pose representation based on a pose-representation probability model; [0132] In particular embodiments, the pose prediction as represented by the keypoints generated by the keypoint head of the machine-learning model may be adjusted as follows. In particular embodiments, the keypoint head may output a plurality of pose probability models H corresponding to a plurality of body parts (e.g., joints), respectively. The plurality of pose probability models may be configured for determining a probability of the associated body part being at a location in the image.)												and wherein the first sample image set is obtained by performing style transfer on a part or all of the images in the second sample image set. ( Vajda [0073] FIGS. 9A and 9B illustrate an example of how keypoints generated by a machine-learning model may be adjusted using a pose model [0099] FIG. 4 illustrates an example process for training the machine-learning model in accordance with particular embodiments. In particular embodiments, a multi-stage training process may be used to train the machine-learning model, with each stage focusing on training different components of the model. The training process may begin at stage 410, where the trunk model (referenced as Trunk.sub.1 in FIG. 4) is pre-trained to perform a classification task. For example, the trunk may be trained to classify images into any number of categories (e.g., 100, 200 categories). The training dataset may include image samples with labeled/known categories.  [0132] In particular embodiments, the pose prediction as represented by the keypoints generated by the keypoint head of the machine-learning model may be adjusted as follows. In particular embodiments, the keypoint head may output a plurality of pose probability models H corresponding to a plurality of body parts (e.g., joints), respectively. The plurality of pose probability models may be configured for determining a probability of the associated body part being at a location in the image. For example, each pose probability model may be a heat map that indicates, for each location represented in the heat map, a probability or confidence score that the associated body part is located at that location.)					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Vajda in order to create a more a capable and efficient image-feature recognition task (Vajda [0005] Embodiments described herein relate to machine-learning models and various optimization techniques that enable computing devices with limited system resources (e.g., mobile devices such as smartphones, tablets, and laptops) to recognize objects and features of objects captured in images or videos. To enable computing devices with limited hardware resources (e.g., in terms of processing power and memory size) to perform such tasks and to do so within acceptable time constraints, embodiments described herein provide a compact machine-learning model with an architecture that is optimized for efficiency performing various image-feature recognition tasks. For example, particular embodiments are directed to real-time or near real-time detection, segmentation, and structure mapping of people captured in images or videos (e.g., satisfying a video's frame rate requirements). [0080] The machine-learning model's 200 architecture is designed to be compact (thereby reducing storage and memory needs) and with reduced complexities (thereby reducing processing needs) so that it may produce sufficiently accurate and fast results on devices with limited resources to meet the demands of real-time applications (e.g., 10, 15, or 30 frames per second). Compared to conventional architectures, such as those based on ResNet or Feature Pyramid Networks (FPN), the architecture of the machine-learning model 200 is much smaller in size and could generate predictions much faster [81-83] further elaborate)	
Corresponding system claim 17 is rejected similarly as claim 6 above		



Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered
Claim objections: These issues have been resolved and the rejection has been withdrawn in light of the amendments and arguments. 
35 USC § 101: These issues have been resolved and the rejection has been withdrawn in light of the amendments and arguments.
35 USC § 103: 
Regarding Applicant’s Argument (page(s): 9-10):  Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art and there can be links of obviousness made in and in-between the prior arts cited. The applicant has cancelled the dependent claims 2-4 and 6 and brought in parts of those claims into the independent claims, without adding any new matter. The examiner continues to use the same combination prior arts of US 20130028517 A1; Yoo; Byung In et al. (Yoo) and US 20190172223 A1; Vajda; Peter et al. (Vajda) that were used in the dependent claims to help teach the amendments brought from the dependent claims to the independent claims. The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example the "style transfer" is interpreted very broadly in light of the claim language right now, the examiner recommends further specifying what this "style transfer" entails. The examiner believes amendments to clarify the "style transfer" will overcome the art and push the application towards allowability.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183